 

1347 PROPERTY INSURANCE HOLDINGS, INC. 8-K [pih-8k_052217.htm]

 



EXHIBIT 10.1

 

May 23, 2017  

 

Dan Case 

 

Dan,

 

It is our pleasure to extend to you this offer to join the team as an employee
of Maison Managers, Inc (the “Company”).

 

The following is a summary of the terms of this offer, which is contingent upon
satisfactory completion of the pre-employment requirements listed below. It is
our understanding that you are not subject to any agreement that would restrict
your employment opportunities. Should this not be the case, please let us know
immediately.

 



●   Your position will be that of Chief Operating Officer, reporting to Doug
Raucy, with your first day of employment set to be May 15, 2017.       ●   Your
Base Pay will be $275,000.00 annually, paid in the amount of $11,458.33 on the
15th and last day of each month.       ●   You will receive a signing bonus of
$30,000, paid on either the 15th or last day of the month following 30 days of
continuous employment with the Company.       ●   The Company will reimburse you
for all reasonable travel expenses to and from Dallas, Texas and Tampa, Florida
including airfare and hotels for a period of 13 months following your first day
of employment. Travel expenses will be subject to the standard travel policies
of the Company and will be restricted to the employee only (i.e. not to include
family travel). In addition to travel expenses, the Company will provide a
moving allowance of up to $30,000 to pay for your permanent relocation to Tampa,
FL and related moving expenses.       ●   You will have the opportunity to
purchase up to 68,027 shares of 1347 Property Insurance Holdings, Inc. (Nasdaq:
PIH) common stock on the open market or in direct purchases from the company in
the 6 months following your first day of employment with the Company. You will
receive a match equal to two restricted stock units (“RSUs”) for each share of
common stock acquired by you. The RSUs will vest 20% per year for each of the
five years following the qualification date for participation based on your
continued service with the Company. The matching grant shall be made as soon as
administratively possible after the end of the purchase period. The aggregate
maximum number of shares of PIH that may be acquired by you pursuant to this
arrangement, including through open market purchases, purchases from the Company
and grants from the Company, is 204,081. Any shares purchased directly from the
Company will be made at a price equal to the closing price of the Company’s
common stock on the prior trading day, but not less than the latest quarter end
published book value per share.       ●   You will also be eligible for an
annual bonus which shall be determined based upon various performance metrics as
mutually agreed upon between you and the Compensation Committee of the Board of
Directors of 1347 Property Insurance Holdings, Inc. Furthermore, you will be
considered for equity-based compensation granted to the Company’s executives on
an annual basis and at the discretion of the Company’s Board of Directors.      
●   Life, Health, Dental, Disability and other ancillary benefits are available
through your employment with the Company and will be covered during your
orientation should you decide to accept this employment offer. You will become
eligible for benefits on the first of the month following 30 days of continuous
employment with the Company.       ●   You will also be eligible to participate
in the Company-sponsored 401(k) Plan following 30 days of continuous employment
with the Company.

 





 

 

 

 



●   The Company is committed to providing its employees with a safe and
drug-free workplace and therefore, all employment offers are contingent upon the
successful completion of a pre-employment drug screen. Failure to schedule and
complete the drug screen may result in the rescission of your employment offer.
      ●   Your employment is also contingent upon the successful completion of a
background check which does not reveal any item in your past that (in the sole
opinion of the Company) would prevent you from being successful at your job.    
  ●   While it is our sincere hope that our working relationship will be a long
and fulfilling one, we remind you that the Company is an At Will employer. As
such, the Company does not offer employment on a fixed-term basis. Your
employment will be “At Will”, meaning that you will not have an employment
contract for a specific duration. The Company can terminate the employment
relationship at any time for any non-discriminatory reason, with or without
cause.



 



By signing this offer of employment, you agree and acknowledge that (i) you have
not relied, and are not relying on any oral or written statements, promises or
representation made by any employee, agent, or representative of the Company
that are not expressly set forth in this letter, and (ii) you are not bound by
any agreement or obligation that would restrict you from performing the
functions of your position to the best of your ability.

 

We would be delighted to have you join the Company and participate in its
anticipated success. Please acknowledge your understanding of the foregoing by
signing and dating below and returning this letter via email to Kyle Cerminara,
Chairman of the Compensation Committee of the Board of Directors of 1347
Property Insurance Holdings, Inc. at kyle@fundamentalglobal.com. Should you have
any questions regarding this offer, you can contact either Kyle at 704-677-0534
or Doug at 813-579-6210. This letter agreement is the complete agreement between
the Company and you with respect to the subject matter hereof and supersedes any
prior discussions, negotiations, offer letters or agreements between the Company
and you relating to such subject matter.

 

Sincerely, 

 

/s/ Douglas N. Raucy 

President and Chief Executive Officer 

 

I have read, understand, and acknowledge all the terms of this letter and accept
employment with the Company under these terms. I understand that this is an
employment-at-will relationship. I understand that this letter is the sole
component of this offer of employment. 

 

 

/s/ Dan Case  

May 23, 2017

 

 